Title: To George Washington from Samuel Langdon, 29 August 1791
From: Langdon, Samuel
To: Washington, George



Sr
State of N. Hampre—Hamptonfalls Augt 29 1791

The deep impressions of my obligations to you, induce me now to present a Volume which I have just published. I hope it will recommend itself to your notice as an attempt to give an easy, rational, & useful explication of a sacred book, heretofore often abused by whimsical interpretations, & on that account too much neglected & despised by many modern christians. If I have proved from that divine prophecy that we live in the very times precisely marked out for the beginning of surprizing Revolutions in the world, it may serve greatly to confirm the truth of the holy Scriptures; & the honours which divine Providence has conferred on you will afford double satisfaction. With highest Esteem I am, Sr, your most obedient humle Servt

Saml Langdon

